DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim  1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1-6, 8, 9, 12, and 14-20 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Hon (US 2012/0111347). 
Hon teaches an electronic vapor provision device comprising: a power cell 1; and a vaporizer, wherein the vaporiser comprises a heating element, a bracket 9 on which the heating element is fixed, and liquid permeating component 6 surround the heating element and abutting the bracket 9 [Fig. 1-4; 0034-0037]. The liquid permeating component is interpreted to provide some degree of support to the end of the heating element opposite from the bracket 9. The device of Hon is thereby considered to have a heating element support comprising a first support section (bracket 9) and a second support section (component 6) abut one another to form the heating element support. The heating element is supported by and between the first support section and the second support section, the heating element support comprises a support channel and the heating element is located in the support channel, wherein the support channel is a central support channel, the support channel is substantially cylindrical and a cross-sectional shape of the support channel is circular, the support channel is provided between the first support section and the second support section and the heating element is in the .
Claim Rejections - 35 USC § 103 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hon. 
Hon does not teach a polygon shaped central channel with the claimed number of sides. However, absent evidence of criticality, the claimed limitation is merely a change in shape. Changes in shape have been held to be prima facie obvious, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Allowable Subject Matter
Claims 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is no teaching or reasonable suggestion in the prior art to modify the device of Hon as applied to claim 4 above such that the support channel is a side support channel, located on a side of the heating element support and configured to create at least one gap between the heating element and the heating element support, wherein the at least one gap enables or increases wicking, liquid storage or vaporization. There is also no teaching or reasonable suggestion in the prior art to modify the device of Hon as applied to claim 12 above such that the first support section provides a first side of the support channel and the second support section provides a second side of the support channel. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747